United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2479
                                  ___________

Richard David Blakeley,                 *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Mikael Bates, Police Officer, Fort      * Appeal from the United States
Smith Police Department; Brandon        * District Court for the
McCaslin; Julie Barcheers; and Kevin    * Western District of Arkansas.
Pschier, Deputies, Sebastian County     *
Detention Center; Gary Grimes, Sheriff, *
Sebastian County, Arkansas; Mark        *        [UNPUBLISHED]
Green, Police Officer, Fort Smith       *
Police Department,                      *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: July 6, 2000
                              Filed: August 3, 2000
                                  ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       Richard David Blakeley, a former pretrial detainee, appeals from the district
court's1 dismissal with prejudice of his 42 U.S.C. § 1983 action. We affirm.

       Blakeley filed a pro se complaint alleging that defendants--police officers,
deputies, and a sheriff--denied him medical treatment for congestive heart failure during
and following his arrest. He did not request a jury trial. Consistent with Rule F-1
(VIII)(B)(5) of the Rules of the United States District Court for the Eastern and
Western Districts of Arkansas, the magistrate judge held a trial-type evidentiary
hearing, a procedure to which Blakeley did not object. During that hearing, sharply
conflicting testimony was presented by Blakeley, defendants, and others. In a detailed
report describing the testimony, making credibility findings, and recommending entry
of judgment for defendants, the magistrate judge found, among other things, (1) there
was no evidence the sheriff had any personal involvement in or knowledge of
Blakeley&s situation, or failed to train or supervise his personnel; (2) the police officers
did not act with deliberate indifference in transporting Blakeley to jail instead of to a
hospital, because Blakeley did not request medical attention until he was told bond
would not be set, at that point he would not explain what was wrong with him and
manifested no symptoms of distress, the arresting officer allowed Blakeley to bring his
medications and told the transporting officer to inform the jail staff of Blakeley&s heart
trouble and nitroglycerin pills, and any failure by the transporting officer to relay this
information was at most negligent; and (3) the jail deputies were not liable, because one
of them did not recall seeing Blakeley and the other two did not recall him asking for
medical attention and had every reason to believe he could obtain necessary
medications and medical attention by following established procedures (submitting a
medical request form, and allowing the jail nurse to evaluate and dispense his


       1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
                                            -2-
medication). The district court adopted the magistrate judge&s report and dismissed
Blakeley&s complaint.

        Having reviewed the district court&s conclusions of law de novo and its findings
of fact for clear error, see Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir. 1993)
(standard of review), we conclude that the district court&s findings were not clearly
erroneous and that its legal conclusions were correct. Based on the defense testimony
that the district court credited, see Anderson v. City of Bessemer, 470 U.S. 564, 573-76
(1985) (when trial judge&s finding is based on decision to credit witness testimony,
which was not contradicted by extrinsic evidence, that finding can virtually never be
clear error), we agree with the district court that none of the named defendants violated
Blakeley&s constitutional rights by intentionally denying or interfering with his access
to medication or medical treatment. See Tilson v. Forrest City Police Dep&t 28 F.3d
802, 806-07 (8th Cir. 1994) (limited supervisory liability), cert. denied, 514 U.S. 1004
(1995); Ervin v. Busby, 992 F.2d 147, 150-51 (8th Cir.) (negligence insufficient to
support § 1983 claim), cert. denied, 510 U.S. 879 (1993); Davis v. Hall, 992 F.2d 151,
153 (8th Cir. 1993) (deliberate indifference standard).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-